Citation Nr: 0732261	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  06-13 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for diabetes mellitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that service connection is warranted for 
diabetes mellitus.  He claims that he was stationed at Camp 
Casey in Korea from 1968 to 1969 and that he served with the 
7th Infantry Division.  Personnel records confirm that he 
served in Korea from April 1968 to July 1969, and that he was 
in the 7th Administration Company, 7th Infantry Division.  

The Board points out that the VA will concede exposure to 
herbicides if a veteran alleges service along the DMZ in 
Korea and was assigned to one of the following units of the 
3rd Brigade of the 7th Infantry Division between April 1968 
and July 1969:  1st Battalion, 17th Infantry; 1st Battalion, 
31st Infantry; 1st Battalion, 32nd Infantry; 2nd Battalion, 10th 
Cavalry; 2nd Battalion, 17th Infantry; and 2nd Battalion, 31st 
Infantry.  It is not clear from the evidence of record 
whether the veteran was assigned to a unit that would have 
been subject to exposure to herbicides.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED for action as follows:

1.  The RO/AMC should contact the U.S. 
Army and Joint Services Records Research 
Center to verify whether the veteran 
served with a unit in Korea that was 
subject to exposure to herbicides.

2.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

